Citation Nr: 0529004	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-04 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for left carpal tunnel 
syndrome, claimed as a residual of a left wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1950 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi, which denied claims of 
service connection for a left wrist injury and bilateral 
hearing loss.  

In August 2005, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

Although this matter has been certified to the Board for 
review of the veteran's claim of service connection for 
bilateral hearing loss, the Board has recharacterized this 
issue, given the granting of service connection for a right 
ear hearing disorder.  38 C.F.R. § 19.35 (Applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue). 

The issues of service connection for left ear hearing loss, 
and left carpal tunnel syndrome, claimed as a residual of a 
left wrist laceration injury, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim adjudicated on the merits on appeal, 
and has obtained and fully developed all evidence necessary 
for an equitable disposition of that claim so adjudicated.  

2.  The veteran's right ear hearing loss is due to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the claim of service connection for right ear hearing 
loss, the Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given 
that the result is favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for disability, which is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The veteran asserts that his current bilateral hearing loss 
was incurred as a result of his active military service.  The 
Board addresses the right ear hearing loss aspect of the case 
at this time, for reasons expressed in the Remand portion of 
the instant decision.  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385.  A hearing 
disability will be determined where any of the following 
threshold measures has been found: where the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; where the auditory 
threshold for at least three of the frequencies is 26 
decibels or greater; or where speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  

Service medical records of February 1950 to March 1953 show 
recurrent treatment, primarily from November 1951 to January 
1952, for chronic otitis media, suppurative, right ear, with 
perforation of the right tympanic membrane.  In January 1952, 
the veteran underwent corrective surgery at which time a 
treating physician found that the veteran's right ear partial 
deafness was "secondary" to his otitis media.  Spoken voice 
testing was normal on separation examination in February 
1953, however.  On separation examinations, notation was made 
of a history of chronic otitis media in the right ear, which 
had last been suppurative in April 1952.  Audiologic testing 
was not performed on separation examination, only spoken 
voice testing as indicated above.  

The post-service medical evidence includes VA medical 
diagnoses of a mixed right ear hearing loss on VA audiologic 
examination in September 2002, and on VA treatment in October 
2003.  A November 2003 VA treatment record indicates that the 
veteran's diagnosis is a bilateral sensorineural hearing 
loss, with a fixed conductive component in the right ear, 
with a history of chronic otitis media since service.  The 
September 2002 VA audiologic report also notes a 
"longstanding" hearing difficulty, right greater than the 
left, reported by the veteran since service, with an 
additionally history of military noise exposure.  

Because the VA audiology examination and treatment records 
confirm that the veteran has a current right ear hearing loss 
disability under 38 C.F.R. § 3.385, the first element of 
Hickson is established.  With the benefit of reasonable doubt 
accorded to the veteran, the second element of Hickson is 
also satisfied as service medical records document treatment 
for right ear "deafness" secondary to chronic, suppurative, 
right ear otitis media.  Although there is no firm evidence 
as to the third element of Hickson, each VA audiologic 
examiner who has seen the veteran has, at least in part, 
suggested that there is some connection between the veteran's 
in-service documented deafness due to otitis media, and his 
current "mixed" right ear hearing loss.  

Further inquiry could be undertaken with a view towards the 
development of the claim of service connection for right hear 
hearing loss.  However, as outline above,  where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley, supra.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and service connection 
will be granted for right-ear hearing loss.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 


ORDER

Service connection for right ear hearing loss is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

The Board regrets the necessity of a remand.  However, with 
regard to the claims of service connection for left ear 
hearing loss, and left carpal tunnel syndrome, claimed as a 
residual of a left wrist laceration, compliance with the duty 
to assist provisions of VCAA is not shown.  Although adequate 
notice of VCAA was issued in February 2003, additional 
pertinent evidence, including VA treatment records dated from 
March 2003 to February 2004, as well as a March 2003 VA 
medical statement, were received after the last adjudication 
of the claims in a January 2004 statement of the case (SOC), 
without a waiver of office of original jurisdiction 
adjudication.  

The Board notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304 
(c), any pertinent evidence, not previously reviewed at the 
RO, but received from the veteran prior to the transfer of 
the VA claims file to the Board, or evidence which is 
accepted first at the Board, must be initially reviewed by 
the agency of original jurisdiction (the VA RO), unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case as 
to the left ear hearing loss and left wrist injury claims.  

When the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the SOC, it must prepare another SSOC reviewing 
that evidence.  38 C.F.R. § 19.31(b)(1) (2005).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  Cf. 38 C.F.R. § 20.1304(c).  The 
Board does not have authority to issue a supplemental 
statement of the case as to left ear hearing loss and left 
wrist laceration claims.  Therefore, the claims of service 
connection for left ear hearing loss and left carpal tunnel 
syndrome, claimed as a residual of a left wrist laceration, 
must be remanded so that recently received VA treatment 
records might be reviewed by the RO.  38 C.F.R. § 19.9.  

For this reason, the Board is compelled to conclude that VCAA 
is not met as to the claims of service connection for left 
ear hearing loss, and service connection for left carpal 
tunnel syndrome, claimed as a residual of a left wrist 
laceration.  

In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the above two claims are remanded to the VBA AMC 
for further action as follows:  




1.  All outstanding VA treatment records, 
dated from February 2004 to the present, 
should be obtained for use in the 
adjudication of the claims of service 
connection for a left ear hearing loss, 
and service connection for left carpal 
tunnel syndrome, claimed as a residual of 
a left wrist laceration.  

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that any 
additional indicated development is 
complete.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  If deemed necessary by the RO/AMC, 
any further development should be 
undertaken, including the conduct of any 
additional VA medical examinations.  
After undertaking any such development, 
the RO/AMC should readjudicate the claims 
of entitlement to service connection for 
left ear hearing loss, and service 
connection for left carpal tunnel 
syndrome, claimed as a residuals of a 
left wrist laceration, each on a de novo 
basis-that is, to include consideration 
of all of the pertinent evidence of 
record, particularly evidence received 
after the January 2004 SOC, and to 
include VA treatment records of March 
2003 to the present and a March 2003 VA 
medical opinion statement.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims of service 
connection for left ear hearing loss and service connection 
for left carpal tunnel syndrome, claimed as a residual of a 
left wrist laceration injury.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These two claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


